Opinion by
Cole, J.
At the trial it was conceded that the facts concerning the collector’s final ascertainment and liquidation of duties against the transferee, plaintiff herein, are the same in all material respects as the facts in United States v. V. P. Roberts & Co. (34 C. C. P. A. 135, C. A. D. 356). In that case it was held that a transferee, having acquired imported merchandise pursuant to the provisions of section 557, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1557), is vested with all statutory privileges and considerations, attendant with the right to file a protest, as those held by the original importer, and that the time for such transferee to file a protest does not begin to run until exact duty liability on the transferred merchandise has been determined. An examination of the official papers disclosing that the protest was filed within 60 days after the collector’s decision, the final ascertainment of duties on the transferred merchandise, the protest in question was held timely. In accordance with stipulation that the merchandise consists of wools, not sorted, the claim at 34 cents per pound under paragraph 1102 (b) was sustained.